                              COURT MINUTES OF COURT TRIAL


 Raffel Systems, LLC,
                                                  Plaintiff,
                      v.
                                                                       Case No. 18-CV-1765
 Man Wah Holdings LTD Inc. and Man
 Wah (USA) Inc.,
                                                  Defendants.



 Hon. Nancy Joseph, presiding.                           Deputy Clerk: Becky Ray
 Dates of Trial: Nov. 16, 2020 – Nov. 17, 2020           Court Reporter: Thomas Malkiewicz

 Appearances:              Plaintiff:      John Scheller, Tyler Sisk, David Casimir, Paul Stangl
                           Defendants:     Gary Hnath, Clark Bakewell, Matthew Wuest, Michael
                                           Lindinger, Shen Wang, Hao Tan

     Date        Time Called       A.M. Break     Lunch Break    P.M. Break    Time Finished   Court Reporter
                                                                 1:50 – 2:07                        Thomas
 11/16/2020       9:07 AM         10:00 – 10:15 11:40 – 12:15                    5:03 PM           Malkiewicz
                                                                 4:15 – 4:34
                                                                                                    Thomas
 11/17/2020       9:02 AM         10:33 – 10:51   12:00 – 1:05   3:08 – 3:33     5:00 PM           Malkiewicz

Monday, November 16th
9:07 Parties agreed to deposition designations.
9:14 Court notes all witnesses are sequestered in this matter.
9:20 Defendants present first portion of Paul Stangl video deposition.
9:30 Exhibits TX200, TX201, TX202, and TX203 offered and received.
9:30 Plaintiff’s objection (relevancy) to Paul Stangl’s video deposition.
9:32 Defendants’ response.
9:33 Plaintiff’s reply.
9:35 Court admits this portion of Paul Stangl’s testimony.
9:36 Defendants call Ken Seidl via video deposition (includes counter-designations).
10:00 Recess.
10:15 Court resumes.
10:17 Defendants call Michael Burwell. Witness sworn.
10:36 Plaintiff motions to strike.
10:36 Court strikes.
10:48 Objection. Overruled.
11:04 Exhibit TX237 offered and received.
11:17 Exhibit TX224 offered and received.
11:20 Exhibit TX243A and TX243B offered and received.
11:28 Exhibit TX204 offered and received.
11:31 Objection. Sustained.
11:35 Exhibit TX226 offered and received.

                Case 2:18-cv-01765-NJ Filed 11/16/20 Page 1 of 4 Document 265
11:37   Exhibit TX223 offered and received.
11:39   Recess.
12:15   Court resumes.
12:16   Cross-examination.
12:25   Exhibit PTX31 offered and received.
12:27   Objection. Overruled.
12:38   Exhibit PTX30 offered and received.
12:44   Exhibit PTX57 offered and received.
12:51   Exhibit PTX45 offered and received.
12:55   Exhibit PTX62 offered and received.
12:58   Exhibit PTX61 offered and received.
1:03    Exhibit PTX48 offered and received.
1:50    Recess.
2:07    Court resumes.
2:09    Re-direct.
2:15    Objection. Sustained.
2:22    Objection. Overruled.
2:23    Re-cross.
2:25    Court questions Michael Burwell.
2:33    Re-direct.
2:36    Re-cross.
2:39    Re-direct.
2:39    Michael Burwell excused.
2:44    Defendants call John Howman. Witness sworn.
2:48    Exhibit TX238 offered and received.
3:00    Exhibit TX228 offered and received.
3:05    Exhibit TX235 offered and received.
3:10    Exhibit TX236 offered and received.
3:11    Cross examination.
3:19    Exhibit PTX1 offered and received.
3:25    Exhibit PTX87 offered and received. Objection due to lack of completeness (redaction). Overruled.
3:28    Exhibit PTX86 offered and received.
3:29    Re-direct.
3:34    Court questions John Howman.
3:36    John Howman excused.
3:36    Defendants presents remainder of Paul Spangl deposition video.
3:51    Exhibits TX222, TX229, and TX230 offered and received. As stipulated by the parties, exhibits
        previously marked as confidential can be made public if admitted into evidence during trial.
3:52    Defendants rest.
3:53    Plaintiff makes Rule 52(c) motion for judgment as a matter of law.
4:04    Defendants’ response.
4:11    Plaintiff’s reply.
4:14    Defendants’ response.
4:15    Recess.
4:34    Court resumes.
4:35    Court declines to render judgment until the close of evidence. Court denies Plaintiff’s motion for
        judgment as a matter of law.
4:38    Plaintiff presents David Alpert video deposition (includes counter-designations).
4:59    Defendants bring to the court’s attention that there are a lot of designations (6-7 right now) that were
        not on the designation list. Requesting it be re-cut tonight and be played tomorrow.
5:00    Plaintiff responds. Video will be re-cut.
                 Case 2:18-cv-01765-NJ Filed 11/16/20 Page 2 of 4 Document 265
5:02   Court reiterates sequestration order. Testimony, content, transcript, and video cannot from today
       cannot be discussed.
5:03   Court adjourned.

Tuesday, November 17th
9:02 Court convenes.
9:03 Defendants ask to strike David Alpert’s video testimony from yesterday.
9:04 Court strikes the video testimony of David Alpert that was played yesterday.
9:04 Plaintiff presents video deposition of David Alpert (with counter-designations).
9:51 Plaintiff reads portion of David Alpert’s transcript into the record (page 113, lines 7-15).
9:52 Exhibits PTX11, PTX22, PTX23, and PTX25 offered and received.
9:54 Defendants argue relevancy of David Alpert’s testimony.
9:55 Plaintiff response.
9:57 Defendants’ reply.
9:58 Court finds David Alpert’s testimony is relevant.
10:05 Defendants note Exhibit PTX11 was for attorneys’ eyes only. David Alpert (third party) had
      requested that it remain confidential. Plaintiff notes Exhibit PTX11 is now part of the public record
      and had the exhibit needed to remain confidential, Defendants needed to request the hearing be
      sealed and they did not. Court will not seal Exhibit PTX11 at this time.
10:10 Plaintiff calls Paul Stangl. Witness sworn.
10:16 Objection. Sustained.
10:22 Exhibit PTX100 offered. Objection, relevancy. Discussion.
10:28 Exhibit PTX100 re-offered. Objection. Exhibit PTX100 received.
10:32 Exhibit 224A (blown up picture of lower right corner of circuit board) offered and received.
10:33 Recess.
10:51 Court resumes.
10:51 Cross-examination.
11:05 Exhibit PTX138 offered and received.
11:07 Exhibit PTX139 offered and received.
11:13 Court does not allow Defendants’ rebuttal exhibit.
11:20 Re-direct.
11:21 Re-cross.
11:24 Re-direct.
11:25 Objection. Sustained.
11:25 Paul Stangl excused.
11:26 Discussion regarding physical circuit boards. Circuit boards will be provided to the court after the
      conclusion of the trial.
11:29 Plaintiff calls Ken Seidl. Witness sworn.
11:30 Pause in testimony due to technical issues.
11:38 Discussion regarding post hearing briefing versus closing arguments. Defendants prefer briefing.
      Plaintiff prefers oral argument. Court will set a post-hearing briefing schedule.
11:41 Continued examination of Ken Seidl.
11:46 Objection. Sustained.
11:48 Exhibit PTX134 offered and received.
      Exhibit PTX8
12:00 Recess.
1:05 Court resumes.
1:06 Exhibits PTX8 and PTX52 offered and received.
1:08 Continued of examination of Ken Seidl.
1:17 Exhibit PTX135 offered. Objection. Response. Received.
1:57 Objection. Sustained.
                Case 2:18-cv-01765-NJ Filed 11/16/20 Page 3 of 4 Document 265
2:38   Exhibit PTX113 offered and received.
2:52   Exhibit PTX122 offered and received.
3:01   Exhibits PTX65 and PTX110 offered and received.
3:07   Exhibit PTX124 offered and received.
3:08   Recess.
3:33   Court resumes.
3:33   Cross-examination.
3:48   Objection. Sustained.
4:42   Re-direct.
4:48   Ken Seidl excused.
4:48   Plaintiff rests.
4:48   Defendants have nothing further.
4:51   Court sets the following post-trial briefing schedule: Defendants’ brief to be filed by December 4,
       2020; Plaintiff’s response to be filed by December 23, 2020; Defendants’ reply brief to be filed by
       January 8, 2021. Court is not limiting the parties as to the number of pages; however, the parties are
       directed to be conscientious of the specific issues of this trial.
5:00   Court adjourned.
5:05   Parties stipulate, during exhibit conference, that Exhibit PTX113 was offered and received.




                Case 2:18-cv-01765-NJ Filed 11/16/20 Page 4 of 4 Document 265
